 



Exhibit 10.6.1

THE COVENANT GROUP

MANAGEMENT AGREEMENT

     THIS MANAGEMENT AGREEMENT (the “Agreement”) entered into effective as of
the 18th day of August, 2004 by and between COVENANT PLACE OF WAXAHACHIE, INC.
(“Owner”), a corporation organized under the laws of the State of Delaware, and
CGI MANAGEMENT, INC. (“Capital”), a corporation organized under the laws of the
State of Delaware.

Preamble

     OWNER by this Agreement is engaging Capital to provide management services
relating to the operation of a senior living community known as Covenant Place
of Waxahachie (the “Facility”) located in Waxahachie, Texas, on the land
identified in Exhibit A.

     This Agreement is founded on the following assumptions:

     1. Owner retains primary responsibility to the extent provided herein for
the following:



  a.   Establish the policies of the Facility and to plan for its short-range
and long-range goals.     b.   Review and evaluate the performance of Capital in
carrying out the established policies and in attaining the goals established by
Owner.     c.   Annually review and approve the budget.     d.   Annually review
the policies and goals which have been established.

     2. Capital assumes primary responsibility to the extent provided herein for
the following:



  a.   Implement the policies established by Owner.     b.   Supervise the
day-to-day management of the Facility, including all resident activities.     c.
  Provide to Owner full, timely and accurate information as to past operations.
    d.   Provide to Owner projections and recommendations relating to the future
operations of the Facility.

MANAGEMENT AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants, conditions and agreements hereinafter set forth, the parties hereby
agree as follows:



I.   Responsibilities of Capital



  A.   Implement Policies. Capital shall implement policies and goals approved
by Owner including, but not limited to, the level and quality of services to be
provided to the residents.     B.   Management Duties. Capital shall supervise
the operation of the Facility, provide management services, install operating
procedures and oversee day-to-day operations, all subject to and in accordance
with the budgets approved by and policies established by Owner.     C.  
Marketing Duties. Capital shall manage and supervise the marketing program.
Capital shall periodically review the residency agreement and if required,
recommend changes thereof.     D.   Employees. All Facility-based employees
shall be employees of Capital. Owner shall reimburse Capital for all costs of
hiring, equipping and providing the services of Facility-based employees,
including, but not limited to, compensation, health insurance, employer
liability insurance, payroll taxes, bonding, workers compensation insurance,
benefits and vacations.     E.   Operating Procedures. Capital shall develop,
install and maintain operating procedures, systems and controls.     F.  
Facility Expansion. Capital shall make recommendations regarding remodeling or
expansion of the Facility.     G.   Budgets. Capital shall prepare for review
and approval by Owner, such approval not to be unreasonably withheld, annual
operating budgets for revenue, expense and cash flow of the Facility and a
capital expenditures budget. Budgets shall be prepared in advance of each fiscal
year and delivered to Owner at least sixty (60) days prior to the beginning of
each fiscal year. Cash flow projections shall accompany each operating budget.
Any changes to the budgets must be approved by Owner, such approval not to be
unreasonably withheld. In the event Owner and Capital do not agree on an
operating budget or capital expenditure budget for any given fiscal year,
Capital shall be authorized to operate temporarily under the previous operating
budget (plus a three percent (3%) increase for expenses) and capital expenditure
budget until the parties, acting reasonably, are able to agree on the budgets
for such fiscal year.     H.   Financial Controls. Capital shall establish and
maintain a system of financial controls for the Facility.     I.   Monthly
Financial Statements. Capital shall provide to Owner, on a monthly basis,
financial statements and related financial reports in the form attached as
Schedule I.

MANAGEMENT AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



      Such statements and reports shall be provided by the 14th day after the
end of the month.     J.   Marketing Reports. Capital shall, on a weekly and
monthly basis, provide sales and occupancy reports to Owner, as well as the
results of the annual resident satisfaction survey.     K.   Legal Counsel.
Capital, at Facility expense, shall coordinate with Owner the utilization of
legal counsel relating to Facility operations.     L.   Rental Collections and
Disbursements. Capital shall collect the revenues from the residents and, on
behalf of Owner, deposit all such funds in a residential depository account at a
FDIC insured bank approved by Owner. The style of the account shall be in the
name of the Facility with designated representatives from Owner and Capital
being the only parties authorized to draw from said account.         On an as
needed basis, Capital shall transfer the funds from the above stated account
into an Operating Expense Account in the name of the Facility. The account shall
be in a FDIC insured bank approved by Owner. The style of the account shall be
in the name of the Facility with designated representatives from Owner and
Capital being the only parties authorized to draw from said account. These funds
shall not be co-mingled with funds from any other projects and/or facilities
managed and/or operated by Capital. Capital shall pay out of such Operating
Expense Account all operating expenses for which payment has been approved in
accordance with the budget or approved by Owner (including Capital’s Management
Fee and any other stuns due to Capital from Owner), and all other sums properly
payable pursuant to any of the provisions of this Agreement. In no event will
Capital be required to provide working capital funds to Owner or Facility or to
advance or fund the Operating Expense Account.     M.   Accounting Systems and
Software. Capital shall provide to Owner, during the term of this Agreement,
appropriate on-site accounting systems and software, which shall include
complete accounting, bookkeeping and record keeping services for the Facility,
specifically including, but not limited to, resident billings, accounts payable,
accounts receivable, general ledger and inventory records and maintain
demographic information on the residents. Acquisition of software for Facility
based operations, software maintenance and update charges will be budgeted
expenses of the Facility in an amount not to exceed a $300.00 one time set-up
fee. Payroll processing may be delegated to a third party, the cost of which
will be the responsibility of the Facility.     N.   Third Party Payors. If the
Facility participates in any third-party reimbursement programs, Capital shall,
on a timely basis, prepare any and all third party billings for residents
qualifying under such programs. Capital also shall be responsible for preparing
and filing, subject to Owner’s reasonable approval, all reports necessary to
participate in such programs.     O.   Government Regulations and Licensure.
Capital shall use its best efforts to operate and maintain the Facility in
compliance with all applicable statutes, ordinances, laws,

MANAGEMENT AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



      rules, regulations, and orders of any governmental or regulatory body
having jurisdiction over the Facility. Capital shall assist Owner in maintaining
all necessary licenses, permits, consents, approvals, and certifications from
all governmental and regulatory authorities responsible for licensure of the
Facility (including, without limitation, by assisting Owner in responding to
governmental and regulatory authority inquiries and assisting Owner in preparing
and filing all applications and reports).



II.   Owner’s Responsibilities



  A.   Policies. Owner shall establish the policies for the Facility.     B.  
Goals. Owner shall establish the short range and long range goals of the
Facility.     C.   Budgets and Funding Operating Expenses. Owner shall review
and approve, such approval not to be unreasonably withheld, budgets for the
operation of the Facility. Owner shall also provide working capital funds for
the Facility and shall advance and provide funds to the Operating Expense
Account in amounts sufficient to cover operating expenses.     D.   Capital’s
Performance. Owner shall review and evaluate the performance of Capital in
carrying out the policies for the Facility.     E.   Legal Counsel. Owner shall
obtain legal counsel to perform all necessary legal services relating to the
Facility.     F.   Audits. Owner, at its discretion, may engage certified public
accountants to perform annual audits of the Facility as well as prepare any
other reports required for federal or state regulatory agencies which require
licensure and/or certification. Every quarter, upon receipt of reasonable notice
to Capital, all financial records pertaining to the Facility will be open for
inspection and review by Owner’s representatives. All labor and expense
associated with such review shall be borne by Owner.     G.   Directives. In
order to assure proper coordination, Owner shall issue any directions concerning
the operations of the Facility only through the President or Vice President of
Capital.     H.   Operating Reports. During the term of this Agreement, Owner
shall, within fourteen (14) days of issuance, furnish to Capital copies of any
and all Facility-related reports, including the annual audit (if any), and
reports provided to the lender by the Facility.     I.   Change of Residency
Agreement. Owner shall not change the Residency Agreement without consulting
with and seeking approval of Capital unless required to do so to comply with any
applicable law or regulation.     J.   Decisions. Owner shall examine documents
submitted by Capital and render decisions pertaining thereto promptly to avoid
unreasonable delay.

MANAGEMENT AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



  K.   Uniform Accounts. Facility shall use the uniform chart of accounts
recommended by Capital.     L.   Furnishing Information. Owner agrees at its
expense to install and maintain a computer terminal at the Facility compatible
with the mainframe computer currently in use by Capital and to transmit data to
Capital via telephone lines.     M.   Government Regulations and Licensure.
Owner shall use its best efforts to assist Capital in operating and maintaining
the Facility in compliance with all applicable statutes, ordinances, laws,
rules, regulations, and orders of any governmental or regulator body having
jurisdiction over the Facility. Owner, with Capital’s assistance, shall maintain
all necessary licenses, permits, consents, approvals, and certifications from
all governmental and regulatory authorities responsible for licensure of the
Facility (including, without limitation, by responding to governmental and
regulatory authority inquiries and by preparing and filing all applications and
reports).     N.   Compliance with Financing Documents. Other than with respect
to the covenants referenced in Article IV.C.1.b. below, Owner shall be
responsible for compliance with all applicable financing documents. Owner agrees
to provide copies to Capital of any communications relating to the financing
documents including, without limitation, copies of any notices of default.



III.   Insurance



  A.   Capital shall procure and maintain in full force and effect at Facility
and Owner’s expense, the following insurance protecting Owner and Capital and
their officers and employees:



  1.   Workers compensation and employers liability insurance     2.  
Professional liability insurance and excess and/or umbrella liability insurance
    3.   Comprehensive general public liability insurance and overlying umbrella
liability coverage against loss or liability for damages for personal injury or
death occurring on, in or about the Facility.     4.   Employee dishonesty
insurance.     5.   Employment practices liability.     6.   Errors and
omissions insurance.     7.   Fiduciary liability insurance.



  B.   Owner shall procure and maintain in full force and effect at Facility and
Owner’s expense, the following insurance protecting Owner and Capital and their
officers and employees:

MANAGEMENT AGREEMENT — Page 5

 



--------------------------------------------------------------------------------



 



  1.   Property Insurance for loss or damage by fire and other perils insurable
under the broad form of extended coverage insurance available in the area where
the Facility is located, and improvements, and contents thereof, constituting
all or any portion of the Facility.     2.   Insurance for automobiles owned or
hired by Owner or Capital and used in connection with the Facility.



  C.   Such policies shall be written by a responsible insurance company or
companies satisfactory to Capital and Owner in kind and amounts currently in
effect or otherwise reasonably satisfactory to Capital and Owner. Certificates
of insurance showing compliance with the foregoing requirements shall be
furnished by the party responsible for procuring such insurance to the other
party. Certificates shall state that the policy or policies will not be canceled
or altered without at least thirty (30) days prior written notice to Capital.
Capital shall also be an additional named insured on all such policies. Owner’s
insurance will be primary as to any insurance carried by Capital.     D.  
Notwithstanding any other provisions in this Agreement to the contrary,
(1) Capital and Owner agree to share on an equal basis any amounts incurred by
Capital or Owner as the “deductible” portion of the claims covered by the
insurance policies described in Article III.A.4., 5., 6. and 7. above to the
extent not paid by such insurer, including, without limitation, the costs and
expenses of litigation or similar proceedings related to such claim, and (2)
Owner shall pay, at Owner’s expense, any amounts incurred by Capital or Owner as
the “deductible” portion of the claims covered by the insurance policies
described in Article IH.A.1., 2. and 3., and Article M.B. 1. and 2.



IV.   Term and Termination of This Agreement.



  A.   Term. This Agreement shall commence on the date set forth on the first
page hereof and shall terminate on the earlier of (i) the fifteenth (15th)
anniversary hereof (the “Initial Term”), and (ii) the earlier date that this
Agreement is terminated in accordance with this Article. The date on which this
Agreement terminates in accordance with the preceding sentence is referred to
herein as the “Term.”     B.   Effect of Termination under Certain
Circumstances. If Owner terminates this Agreement without cause or if Capital
terminates this Agreement for cause pursuant to Article IV.C.2. below, severance
compensation in an amount equal to the then-current monthly management fee times
the number of months remaining in the Initial Term shall be paid to Capital upon
the termination date. If Owner terminates this Agreement for cause pursuant to
Article IV.C.1. below, or if Capital terminates this Agreement without cause,
then Capital shall be paid upon the termination date all fees and reimbursements
through the effective date of termination; provided, however, that (i) if Owner
terminates the Agreement for cause pursuant to Article IV.C.l.e. below and the
transferee of the Facility is not Capital or an Affiliate (as such term is
defined below) thereof, then Capital also shall be paid upon the termination
date severance compensation in an amount equal to the then-current monthly
management fee times the number of months remaining from the termination date to
the fifth (5th)

MANAGEMENT AGREEMENT — Page 6

 



--------------------------------------------------------------------------------



 



      anniversary date of this Agreement, (ii) if Owner terminates the Agreement
for cause pursuant to Article IV.C.l.f. below and the transferee of the Facility
is not Capital or an Affiliate thereof, then Capital also shall be paid upon the
termination date severance compensation in an amount equal to the then-current
monthly management fee times the lesser of (A) the number of months remaining in
the Initial Term and (B) six (6) months; and (iii) if Owner terminates the
Agreement for cause pursuant to Article IV.C.l.g. or Article IV.C.1.h. below,
then Capital shall be paid, upon the termination date, severance compensation in
an amount equal to the then-current monthly management fee times the number of
months remaining during the Initial Term hereof after discounting such amount to
the net present value at the termination date using a discount factor of 30-day
LIBOR (as of the termination date) plus 200 basis points. For the purposes of
this Agreement, the term “Affiliate” shall mean as to any party, any other
person or entity controlling, controlled by or under common control with such
party.     C.   Termination for Cause.



  1.   This Agreement may be terminated by Owner immediately (except as
otherwise provided below) upon written notice to Capital upon occurrence of any
of the following events, each of which shall constitute termination for cause:



  a.   Capital is dissolved or liquidated, or a petition in bankruptcy is filed
by Capital, or Capital makes an assignment for the benefit of creditors or takes
advantage of an insolvency act.     b.   Either of the 90% occupancy or 1.4:1
debt service coverage ratio covenants imposed by the loan agreement and related
documents relating to the Owner’s debt secured by the Facility (collectively,
the “Loan Documents”) is breached and such breach is not cured within the time
period provided for cure in the applicable Loan Document.     c.   As a result
of any action or inaction by Capital, the Owner breaches any covenant set forth
in any Loan Document (other than as provided in clause b. above) and such breach
remains uncured after the expiration of any applicable grace periods.     d.  
Capital breaches this Agreement and, if amenable of cure, such breach is not
cured within sixty (60) days after the Owner has given Capital written notice
thereof; provided, however, that if such breach is amenable of cure but not
within sixty (60) days, and if Capital begins diligent efforts to cure such
breach promptly after receipt of written notice thereof, then Capital shall have
an additional one hundred and eighty (180) days within which to cure such breach
provided that Capital continues to use diligent efforts to cure such breach as
soon as reasonably possible.     e.   The Facility is sold or otherwise
transferred to an unaffiliated third party before the end of the fifth (5th)
anniversary of this Agreement,

MANAGEMENT AGREEMENT — Page 7

 



--------------------------------------------------------------------------------



 



      in which event Owner shall have the right to terminate this Agreement upon
giving Capital prior written notice thereof at least thirty (30) days from the
last day of the month in which such sale or transfer takes place.     f.   The
Facility is sold or otherwise transferred to an unaffiliated third party after
the fifth (5th) anniversary of this Agreement, in which event Owner shall have
the right to terminate this Agreement upon giving Capital prior written notice
thereof at least thirty (30) days from the last day of the month in which such
sale or transfer takes place.     g.   The Facility or any material portion
thereof is damaged or destroyed to the extent that, in the written opinion of an
independent architect or engineer reasonably acceptable to both parties, it is
not practicable or desirable to rebuild, repair or restore the Facility to its
condition immediately proceeding such damage within a period of six (6) months.
    h.   Title to or the temporary use of all or substantially all of the
Facility is taken under the exercise of the power of eminent domain by a
government authority, or by a person, firm or corporation acting under
governmental authority, which action, in the opinion of an independent architect
or engineer reasonably acceptable to both parties, prevents or is likely to
prevent the conduct of normal operations at the Facility for a period of at
least six (6) months.



  2.   This Agreement may be terminated by Capital immediately upon written
notice to Owner upon occurrence of any of the following events, each of which
shall constitute termination for cause:



  a.   Capital fails to receive reimbursement of reimbursable expenses or any
compensation due Capital pursuant to the terms of this Agreement or any other
compensation due Capital, and such failure continues for a period of thirty
(30) days after Capital’s written notice thereof to Owner; provided however,
that this Agreement shall not be so terminated if Owner pays Capital all such
expenses and compensation then due and payable on or before the expiration of
said thirty (30) day period.     b.   In the event that the Owner breaches this
Agreement (other than as provided in clause 2.a. above) and, if amenable of
cure, such breach is not cured within, sixty (60) days after Capital has given
the Owner written notice thereof; provided, however, that if such breach is
amenable of cure but not within sixty (60) days, and if Owner begins diligent
efforts to cure such breach promptly after receipt of written notice thereof,
then Owner shall have an additional one hundred and eighty (180) days within
which to cure such breach provided that Owner continues to use diligent efforts
to cure such breach as soon as reasonably possible.

MANAGEMENT AGREEMENT — Page 8

 



--------------------------------------------------------------------------------



 



  3.   No termination of this Agreement shall affect any obligation owing by
either party hereto to the other which accrued prior to the effective date of
such termination.



  D.   Agreements Surviving Termination. The termination of this Agreement shall
not terminate the right of Owner or Capital to protection of Owner’s or
Capital’s property rights under Article VLB. and to indemnification under
Article VI.K.



V.   Compensation



  A.   Operations Management Fees. Owner shall pay to Capital a fee in the
amount set forth below, payable by the fifteenth day of each month.



  1.   The amount to be paid monthly shall be the greater of Five Thousand Five
Hundred Dollars ($5,500.00) per month or five and one-half percent (5.5%) of
Gross Revenues generated during the immediately proceeding month (“Monthly
Management Fee”). The Monthly Management Fee for the Facility shall be payable
monthly in arrears by the fifteenth day of the following month following
calculations thereof upon submission of a monthly statement for such Facility
from Capital. It is agreed between Owner and Capital that if the Gross Revenues
of the Facility are insufficient to pay all disbursements, including the Monthly
Management Fee or any portion thereof, then Owner shall remain responsible for
such disbursements. It is further agreed between Owner and Capital that in no
event will any disbursement be made to Owner from any Facility Account until all
accrued and unpaid fees to Capital and repayments, if any, to Capital for
Capital’s advancement of funds to cover any insufficiencies in such Facility’s
Rental or Payroll Account have been paid in full.     2.   “Gross Revenues”
shall mean and refer, for any period for which such Gross Revenues are being
determined, the sum of the total gross revenues of the Facility from operations
received during such period, including all receipts from (i) rent of units at
the Facility, (ii) rent or business interruption insurance, if any,
(iii) revenue of the Facility for or on account of any and all goods provided
and services rendered or activities during such period, (iv) reimbursements of
expenses paid by the Facility which are to be borne by others, (v) deposits in
the event of forfeiture thereof to the Facility and (vi) other revenues and
receipts realized by the Facility from operations and customarily included in
Net Cash Flow; Gross Revenues shall not include (i) security deposits received
from residents and, if applicable, interest accrued thereon for the benefit of
the residents until such deposits or interest are applied for rental payments;
(ii) proceeds from the sale or dispositions of all or any part of such Facility;
(iii) insurance proceeds received by Owner as a result of any insured loss
(except proceeds for rent loss insurance) and proceeds from any condemnation
action; (iv) capital contributions made by any partner of Owner; (v) loans by
Owner or its partners; (vi) proceeds from capital, financing and any other
transactions not in the ordinary course of operation of such Facility and
(vii) advance rentals paid (until such time as they are earned).

MANAGEMENT AGREEMENT — Page 9

 



--------------------------------------------------------------------------------



 



  B.   Certain Expenses. In accordance with the annual budgets, the Facility
will reimburse Capital within fifteen (15) days from the date of invoice, for
all direct Facility-related expenses incurred by Capital in performing these
services under this Agreement, to include, but not be limited to, the costs of
insurance in accordance with this Agreement, salaries and other burdens of
Facility-based employees, the cost of reasonable transportation, lodging and
meal expenses for non-Facility-based employees of Capital when traveling in
connection with the performance of the services being performed pursuant to this
Agreement, mailing or express shipments. Relocation, education, professional
memberships and licensing expenses of the Facility-based administrative
employees shall also be an expense of the Facility.



VI.   Miscellaneous



  A.   Insurance-Subrogation. No indemnity shall be paid to the other party
under this Agreement where the claim, damage, liability, loss or expense
incurred was required to be insured against by such other party. Any insurance
policies obtained by the parties pursuant to this Agreement shall contain
provisions or have the effect of waiving any right of subrogation by the insurer
of one party against the other party or its insurer.     B.   Property of
Capital. Trade names, ideas and documents, forms and occupancy development
material not directly related to the Facility and supplied by Capital are also
to be considered proprietary and will remain the property of Capital. Owner may
only use such materials which are the property of Capital during the term of
this Agreement, and may not use such materials or information after termination
of this Agreement for the development or expansion of the Facility or for new
projects for itself or others without the prior written consent of Capital.    
C.   Status of Parties. It is expressly understood and agreed that Capital shall
act as an independent contractor in the performance of this Agreement. No
provision hereof shall be deemed or construed to create a partnership or a joint
venture between Owner with respect to the Facility or otherwise.     D.  
Additional Action. In order to carry out the intent and spirit of this
Agreement, Owner and Capital will do all acts and things necessary including the
execution of other agreements.     E.   Entire Agreement. This Agreement sets
forth the entire Agreement between Capital and Owner. Any change or modification
of this Agreement must be in writing and signed by all parties hereto.     F.  
Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and assigns.     G.  
Assignment, etc. Except for an assignment by a party to an Affiliate thereof,
neither party shall, without the other party’s prior written approval (which
approval

MANAGEMENT AGREEMENT — Page 10

 



--------------------------------------------------------------------------------



 



      shall not be unreasonably withheld), assign any of its rights or
obligations under this Agreement.     H.   Governing Law. This Agreement, its
interpretation, validity and performance shall be governed by the laws of the
State of Texas.     I.   Non-Solicitation. Without the prior written consent of
Capital, for a period of three years following termination of this Agreement,
Owner will not employ or engage any person who was a Capital employee assigned
to the administrative staff of the Facility at any time during the last twelve
(12) months of the term of this Agreement.     J.   Conditions Beyond Control of
Parties. Neither party shall be held liable for failure to comply with any of
the terms of this Agreement when such failure has been caused solely by fire,
labor dispute, strike, war, insurrection, government restrictions, force
majeure, or act of God beyond the control and without fault on the part of the
party involved, provided such party uses due diligence to remedy such default.
Circumstances are likely to arise from time to time which may require that
budgets be exceeded, and Capital shall not be liable for budget overruns.     K.
  Indemnification. Capital will indemnify, defend and hold the Owner free and
harmless from any loss, liability, or cost (including reasonable attorneys’
fees) not covered by insurance proceeds that the Owner may sustain, incur, or
assume as a result of any claims that may be alleged, made, instituted or
maintained against Capital or the Owner, jointly or severally, determined to
have resulted from the negligence or willful misconduct of Capital, or its
agents or employees, in connection with the performance of Capital’s duties
under this Agreement.



    Owner will indemnify, defend and hold Capital free and harmless from any
loss, liability, or cost (including reasonable attorneys’ fees) not covered by
insurance proceeds that the Capital may sustain, incur, or assume as a result of
any claims that may be alleged, made, instituted, or maintained against Capital
or Owner, jointly or severally, determined to have resulted from the negligence
or willful misconduct of the Owner, or its agents (other than Capital) or
employees, in connection with the performance of its duties under this
Agreement, as well as its ownership, condition or use of the Facility.      
Owner will also indemnify, defend and hold Capital free and harmless from any
loss liability, or cost (including reasonable attorneys’ fees) not covered by
insurance proceeds that the Capital may sustain, incur, or assume as a result of
any claims that may be alleged, made, instituted, or maintained against Capital
or Owner, jointly or severally, arising out of or in any way related to the
noncompliance by the Facility with all applicable state, federal and local laws,
ordinances, rules and regulations relating to the physical condition of the
property of the Facility, provided Capital shall promptly notify Owner of
Capital’s knowledge of any such noncompliance.       It is expressly understood
that Capital is not responsible for any events or noncompliance that occurred or
began at the Facility prior to the effective date of this Agreement and Owner
shall also indemnify, defend and hold Capital free and harmless from any loss
liability, or cost (including reasonable attorney’s fees) that Capital may
sustain, incur, or assume as a result of any claims that may be alleged, made,
instituted, or maintained against Capital or

MANAGEMENT AGREEMENT — Page 11

 



--------------------------------------------------------------------------------



 



    Owner, jointly or severally, arising out of the period prior to the
effective date of this Agreement.



  L.   Alternative Dispute Resolution.



  l.   In the event of any dispute, controversy, or claim arising out of or in
connection with this Agreement or with the transactions contemplated hereby, or
with the breach or alleged breach hereof, in each case whether sounding in
contract, tort, or otherwise (each a “Dispute”), the parties hereto shall settle
such Dispute in accordance with the provisions of this Article VI.L.     2.  
Upon the occurrence and during the continuation of a Dispute, the parties hereto
agree first to attempt to settle such Dispute amicably through consultation and
negotiation between their respective executive officers.     3.   Upon the
occurrence and during the continuation of any Dispute that remains unresolved
notwithstanding compliance with Article VLL.2. above, the parties agree to
attempt to settle such Dispute through nonbinding mediation conducted by a
mediator with at least five (5) years of mediation experience who has been
qualified under the Texas Alternative Dispute Resolution Act and has knowledge
regarding real estate operations (a “Mediator”). In the event that the parties
cannot agree on a single Mediator, then each of the parties shall select a
Mediator, and the two (2) Mediators thus selected shall select a single Mediator
to hear the Dispute. Each of the parties shall pay one-half (1/2) of the
aggregate fees and expenses of the mediation.     4.   Any Dispute that remains
unresolved notwithstanding compliance with Articles VI.L.2. and VI.L.3. above,
or any Dispute with respect to which one or more parties shall fail to comply in
all material respects with the requirements of such Articles VI.L.2. and VI.L.3.
promptly following the written request of the other party, shall be settled by
arbitration administered by the American Arbitration Association (“AAA”) under
its “R-Series” Commercial Arbitration Rules, as supplemented and modified by its
“E-Series” Commercial Arbitration Rules (or under such other AAA rules as may
then apply with respect to expedited arbitration), and judgment on the award
(the “Award”) rendered by the arbitrator(s) (the “Arbitrator”) may be entered in
any court having jurisdiction thereof. The parties agree to and mutually request
an oral hearing of the Dispute. The Arbitrator must have at least five (5) years
of arbitration experience and have knowledge regarding real estate operations.  
  5.   The parties expressly agree that, prior to the appointment of the
Arbitrator, nothing in this Agreement shall prevent a party from applying to a
court that otherwise would be of competent jurisdiction solely to obtain a
preliminary injunction or other similar provisional or interim relief to
maintain the status quo. Upon appointment of the Arbitrator, the Arbitrator
shall have sole jurisdiction to hear any such applications, except that any such
provisional or interim measures that the Arbitrator may order may be immediately
and

MANAGEMENT AGREEMENT — Page 12

 



--------------------------------------------------------------------------------



 



      specifically enforced by a court that otherwise would be of competent
jurisdiction.     6.   Each of the parties shall pay one-half (1/2) of the
aggregate fees and expenses of the arbitration, and all other fees and expenses
(such as, for example, attorney and accounting fees, actuarial and other
experts) shall be paid by the party incurring them; provided, however, that a
party prevailing on substantially all of its claims shall be entitled to
reasonable attorneys’ fees, costs, and other disbursements in addition to any
other relief to which such party may be entitled.     7.   The place of any
arbitration instituted under this Article VII. shall be Dallas, Texas. Each
Party consents to jurisdiction in such forum.



  M.   Limitation of Liability. In no event shall Capital, its officers,
directors or employees, be liable for any indirect, incidental, special, or
consequential damages, or loss of profits or revenue, by Owner whether in an
action in contract or tort or strict liability or other legal theory. In no
event will any liability of Capital for any damages, losses, and causes of
action, whether in contract or tort (including negligent or otherwise), exceed
the actual dollar amount paid by Owner to Capital for the services under this
Agreement.     N.   Change in Voting Control. Neither Owner nor Capital shall
permit or cause a change in voting control without the other party’s prior
written consent, which approval shall not be unreasonably withheld.     O.  
Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed (i) duly given if (A) it is faxed to the
intended recipient as set forth below, and (B) thereafter it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below, and (ii) duly received
upon actual receipt:

     
If to Owner:
  Copy to:
Covenant Place of Waxahachie, Inc.
  Brian D. Bowden, Esq.
5601 Bridge Street, Suite 504
  Brian D. Bowden, P.C.
Fort Worth, Texas 76112
  2900 Westridge Avenue
Attn: Mr. Robert Bullock
  Fort Worth, Texas 76116
Facsimile: 817/446-0923
  Facsimile: 817/732-7722
 
   
If to Capital:
  Copy to:
CGI Management, Inc.
  Jeffrey L. Fisher, Esq.
14160 Dallas Parkway, Suite 300
  Geary, Porter & Donovan, P.C.
Dallas, Texas 75254
  16475 Dallas Parkway, Suite 500
Attn: James A. Stroud and
  Addison, Texas 75001
David R. Brickman
  Facsimile: 972/931-9208
Facsimile: 972/770-5666
   

MANAGEMENT AGREEMENT — Page 13

 



--------------------------------------------------------------------------------



 



      Either party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail or electronic mail), but no such notice,
request demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.     P.   HIPAA Compliance. Owner has
determined that the Facility is a “covered entity” as defined in the Health
Insurance Portability and Accountability Act of 1996, Public Law 104-191 and
regulations promulgated thereunder by the U.S. Department of Health and Human
Services (“HIPAA”) and other applicable laws. Owner represents to Capital that
the Facility is in substantial compliance with HIPAA. Capital will operate and
manage the Facility as a “covered entity” under HIPAA, and all duties and
responsibilities of the Facility’s HIPAA compliance program will be performed by
Capital, to the extent allowable by law, in accordance the following:



  1.   From the date of this Agreement until October 1, 2004 (the “Transition
Period”), Owner will (i) cause substantially all of the employees of the
Facility to be trained in regard to HIPAA, (ii) provide HIPAA-compliant notices
of privacy practices to be delivered to all residents, or the residents’
representative, of the Facility and use its best efforts to obtain written
acknowledgement of receipt of such notices, and (iii) provide an employee who
shall serve as the privacy officer of the Facility and oversee the substantive
management of the HIPAA compliance program to include without limitation the
following:



  a.   oversee and coordinate Capital’s handling of privacy complaints, whether
or not they are specifically identified by the complainer as being a HIPAA
violation;     b.   oversee the ongoing training of employees working at the
Facility and the documentation of such training;     c.   oversee the completion
of an inventory of all locations and systems where “protected health
information” (as defined in HIPAA) is stored or maintained in the Facility and
the securing of such information and systems;     d.   perform such other duties
and responsibilities relative to HIPAA as agreed upon by the parties, including
but not limited to assisting Capital’s privacy officer in the transfer of
documents, records, acknowledgment forms, training materials, etc; and     e.  
cooperate with Capital in addressing any other related requests that may arise
from either state or federal agencies or officials, including

MANAGEMENT AGREEMENT — Page 14

 



--------------------------------------------------------------------------------



 



      but not limited to the Office of Civil Rights and the Texas assisted
living licensing officials.



  2.   After the Transition Period, Capital’s privacy officer shall make
himself/herself available to Owner’s designated representative upon reasonable
request, and report to such representative on the HIPAA compliance program at
the Facility.     3.   Capital’s privacy officer shall promptly notify Owner’s
representative at any time such privacy officer becomes aware that the Facility
has become a target of either a federal or state investigation.

[The remainder of this page has intentionally been left blank]

MANAGEMENT AGREEMENT — Page 15

 



--------------------------------------------------------------------------------



 



  4.   During the Transition Period, the person designated by Owner as the
privacy officer as set forth in paragraph 1 above shall perform all duties and
responsibilities of the job description for this position previously adopted by
Owner, a copy of which is attached hereto as Schedule II. After the Transition
Period, Capital’s privacy officer shall perform all of the same duties and
responsibilities of the job description for this position, subject to any
adjustments and revisions mutually agreed to by Capital and Owner.

             
COVENANT PLACE OF WAXAHACHIE, INC.
  CGI MANAGEMENT, INC.
 
           
By:
  /s/ Robert Bullock   By:   /s/ David Brickman

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Robert Bullock, Executive Vice President       David Brickman, Vice President

MANAGEMENT AGREEMENT — Page 16

 